Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 26, 2018                                                                      Stephen J. Markman,
                                                                                                   Chief Justice

  156341                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                             Kurtis T. Wilder
  SEJASMI INDUSTRIES, INC.,                                                            Elizabeth T. Clement,
            Plaintiff/Counterdefendant-                                                                 Justices
            Appellee,
  v                                                          SC: 156341
                                                             COA: 336205
                                                             Macomb CC: 2014-004273-CB
  A+ MOLD, INC., d/b/a TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.,
             Third-Party Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 27, 2017 order
  and the April 25, 2016 judgment of the Court of Appeals is considered. We direct the
  Clerk to schedule oral argument on whether to grant the application or take other action.
  MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2


     Persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae.

        VIVIANO, J., not participating due to a familial relationship with the presiding
circuit court judge in this case.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 26, 2018
       a0123
                                                                             Clerk